Citation Nr: 1702299	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral ankle, calf, and knee pain.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral foot arthritis.


REPRESENTATION

Appellant represented by:	Curtis Fetty, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file and has been reviewed accordingly.

At the Veteran's August 2016 hearing, the Veteran and his attorney requested in person to limit the inquiry of the Veteran's hearing loss to his left ear only.  As such, the inquiry will be so limited and the caption on the title page regarding this issue has been amended accordingly.

The issues of entitlement to service connection for left ear hearing loss, tinnitus, and bilateral foot arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's bilateral pes planus was incurred during active service.

2.  The evidence of record shows that the Veteran does not have a current disability manifested by pain of the bilateral ankles, calves, and knees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The Veteran's bilateral ankle, calf, and knee pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran was also notified via letters, including those dated in November 2010 and January 2011of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has not been afforded an etiological opinion on whether the bilateral ankle, calf, and knee pain are directly related to service; however, the Board finds that such is not necessary in the instant case.  Specifically, there is no competent and/or credible medical and/or lay evidence showing that the Veteran actually has a current disability in this regard, as discussed in further detail below.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to provide a medical examination when there is not credible evidence of a current disability.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues on appeal has been met. 

The record before the Board does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317   (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Moreover, the Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2016 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions. In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

 In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he currently suffers from bilateral pes planus as well as bilateral ankle, calf, and knee pain that is a result of service.  In this regard, the Veteran testified at his August 2016 Board hearing that he began to first experience symptoms of these issues during military service, particularly in response to constant running, carrying heavy loads, and other physical training activity.

A review of the Veteran's service treatment records does not reveal any discussion of complaints, injuries, or diagnoses involving the feet, ankles, calves, or knees.  The Veteran's lower extremities were shown to be normal on exit from service.

A review of the Veteran's outpatient treatment records after military service show that the Veteran has been treated for bilateral pes planus as well as complaints of pain related to his ankles, calves, and knees.  A private treatment record dated April 2012 shows that the Veteran was diagnosed with bilateral pes planus.  The physician opined that it was as least as likely as not that the Veteran's pes planus began in military service.  In support, the physician provided that he based this opinion on the review of the Veteran's symptoms of pain in service, which were consistent with the onset of pes planus; his description of activities during his training, which was also consistent with leading to the development of pes planus; and his continued complaints of pain and fallen arches to present.  The examiner also opined that the Veteran's complaints of pain in his bilateral ankles, calves, and knees were as least as likely as not related to his pes planus, due to biomechanical relationship.  However, there was no diagnosis for any current conditions for the ankles, calves, or knees  provided other than the complaints of pain.

A review of the Veteran's outpatient treatment records post-service do not provide any diagnosed disabilities for the Veteran's bilateral ankles, calves, or knees manifested by complaints of pain.

Analysis

Pes Planus

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for bilateral pes planus is warranted.  First, there is a current disability because outpatient treatment records and, more particularly, the April 2012 letter from the Veteran's chiropractor, show a diagnosis of bilateral pes planus.  See 38 C.F.R. § 3.303 (a); Shedden, 381 F.3d at 1166-67.

Second, there is an in service event upon which a relationship of nexus is asserted as shown by the Veteran's competent and credible lay statements regarding in-service physical training, involving constant running, load bearing, other strenuous activities affecting the lower extremities.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  These statements are competent, because the Veteran is able to subjectively recount his experiences during service as such is in the realm of fist-hand experience.  Additionally, the statements are considered credible because he has been consistent in his accounts throughout the appeals process, to include information provided to his personal doctors for the purposes of treatment as opposed to compensation as well as lay statements from fellow service members recounting similar physical experiences when they served together.

As such, the issue turns upon a finding of nexus between the Veteran's in-service injuries and his currently diagnosed bilateral pes planus. In this regard, the Board notes that the most probative medical evidence of record was presented via the April 2012 chiropractor report in which the provider opined that the Veteran's bilateral pes planus was as least as likely as not incurred in service.  The physician provided a well-supported rationale that he based on the review of the Veteran's symptoms of pain in service, which were consistent with the onset of pes planus; his description of activities during his training, which was also consistent with leading to the development of pes planus; and his continued complaints of pain and fallen arches to present.  

The only evidence tending to lean against the Veteran's claim is the absence of complaints or treatment for pes planus during the Veteran's period of service or within one year post service.

On balance, there is competent and credible medical evidence from which a reasonable inference can be drawn in regard to whether the Veteran's current bilateral pes planus is related to his in-service physical injuries.  However, there is also evidence indicating that the Veteran may not have had bilateral pes planus at the time of service or within one year post-service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (b) (West 2014); 38 C.F.R. § 3.102 (2016).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Resolving all reasonable doubt in favor of the Veteran, the Board finds it reasonable to conclude that the currently diagnosed bilateral pes planus cannot be disassociated from the in-service complaints of pain.  Accordingly, the appeal is granted.

Ankles, Calves, and Knees

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for disabilities of the bilateral ankles, calves, and knees.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability due to disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability due to disease or injury, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability due to disease or injury (underlying pathology), as the evidence of record reveals no diagnosed disability manifested by pain in the bilateral ankles, calves, or knees.  Rather, the Veteran's post-service records are absent for any such discussion, to include any underlying disabilities.

Most notably, in the Veteran's April 2012 chiropractic evaluation conducted within the context of an examination of his pes planus, joint findings of the bilateral ankles, calves, and knees were not noted to be outside of normal limits.  Rather, it was merely mentioned that the Veteran experience pain that could be related to his overcompensating for his bilateral pes planus.

Additionally, the Board notes that, although the Veteran complains of pain affecting his bilateral ankles, calves, and knees, pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The only other evidence in the claims file supporting the existence of a disability manifested by pain in the Veteran's bilateral ankles, calves, and knees is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or orthopedics more particularly, and that he is merely speculating as to whether he has disease or injury that is the underlying pathology for his complaints of pain.  In this regard, he is not competent to diagnose a disability due to disease or injury manifested by pain in his bilateral ankles, calves, and knees, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current disease manifested by pain in his bilateral ankles, calves, and knees is lacking in probative value.  Just because lay evidence may be relevant on an issue does not mean that it is sufficient to support a claim.  The burden of persuasion that service connection is warranted has not been met. 

In short, in the absence of persuasive probative evidence demonstrating any current disability due to underlying pathology manifested by pain in the Veteran's bilateral ankles, calves, and knees, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for a disability manifested by pain in the bilateral ankles, calves, and knees must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for bilateral pes planus is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to service connection for bilateral ankle, calf, and knee pain is denied.


REMAND

Hearing Loss and Tinnitus

The Veteran was previously provided with a VA examination for his hearing loss and tinnitus in December 2010.  Although the VA examiner provided a negative etiology opinion based upon the evidence associated with the claims file at the time, new evidence has been associated with the claims file that may have a bearing on the examiner's findings.

In July 2011, a fellow service member of the Veteran, who is also a licensed Environmental Safety Engineer who performed acoustic readings during the Veteran's service and possesses expertise regarding the levels of acoustic trauma experience in flying military jets, provided a statement and accompanying data detailing the exact acoustic trauma that the Veteran would have been exposed to on a constant basis during a 15 year period in the military.  Despite the fact that the examiner did not find a threshold shift in the Veteran's hearing during service, with the exception of one fluctuation which the examiner found to be an isolated incident, the Board finds that it would be helpful for him to also provide an opinion taking into account the additional information of the Veteran's acoustic trauma that has been provided since the December 2010 VA examination.  As such, the Veteran should be scheduled for an additional VA audiological examination in order to ascertain the etiology of the Veteran's hearing loss and tinnitus in light of the newly acquired acoustic trauma data.  A full rationale must be provided for all opinions.   

Feet Arthritis

The Veteran contends that he currently suffers from bilateral foot arthritis that is a result of service.  In this regard, the Veteran testified at his August 2016 Board hearing that he began to first experience symptoms of this issue during service, particularly in response to constant running, carrying heavy loads, and other physical training activity.

A review of the Veteran's post-service outpatient treatment records shows a VA imaging report dated April 2013 that shows degenerative changes of the bilateral feet.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Here, the Veteran has presented evidence of current arthritis in his bilateral feet, an indication via his competent and credible lay statements of activities during service, and an indication that such may be related.  However, as there has not been a medical opinion that has definitively addressed this issue, the current evidence is insufficient.  Accordingly, the Veteran should be afforded a VA examination in order to ascertain the etiology of his bilateral foot arthritis.  A complete rationale for all opinions must be provided.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate his claimed left ear hearing loss and tinnitus. The claims file should be made available to the examiner.

A rationale for all opinions should be provided.

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any diagnosed hearing loss and/or tinnitus is etiologically related to the Veteran's in-service noise exposure.  In particular, the examiner is asked to consider the July 2011 letter and findings from the Environmental Safety Engineer who performed acoustic readings during the Veteran's service.  A discussion of these findings should accompany any opinions provided.

2. Schedule the Veteran for a VA examination to evaluate his claimed bilateral foot arthritis. The claims file should be made available to the examiner.

A rationale for any conclusion should be provided.

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any diagnosed bilateral foot arthritis is etiologically related to the Veteran's in-service activities of constant running, load bearing, and other lower extremity activities.  The examiner is informed that the Board finds the Veteran's description of his in-service activities credible.

3. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


